UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13, 15(d), or 37 of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 20, 2007 TENNESSEE VALLEY AUTHORITY (Exact name of registrant as specified in its charter) A corporate agency of the United States created by an act of Congress (State or other jurisdiction of incorporation or organization) 000-52313 Commission file number 62-0474417 (I.R.S. Employer Identification No.) 400 W. Summit Hill Drive Knoxville, Tennessee (Address of principal executive offices) 37902 (Zip Code) (865)632-2101 (Registrant’s telephone number, including area code) None (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition On November 20, 2007, Tom D. Kilgore, TVA’s President and Chief Executive Officer, gave a presentation to the Tennessee Electric Cooperative Association.In his presentation, Mr. Kilgore provided preliminary information on TVA’s financial and operational performance for fiscal year 2007, which ended September 30, 2007.A copy of the written materials used in Mr. Kilgore’s presentation is attached as Exhibit 99.1 hereto, and has been posted at www.tva.com/finance. The information furnished in this Item 2.02, including Exhibit 99.1, shall not be deemed to be filed for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liability of that section, and shall not be incorporated by reference into any other document filed under the Exchange Act, except as shall be expressly set forth by specific reference in that filing.By furnishing the information set forth in this Item 2.02, including Exhibit 99.1, TVA makes no admission as to the materiality of this information. Item 9.01 Financial Statements and Exhibits EXHIBIT NO. DESCRIPTION OF EXHIBIT 99.1 Materials used in Mr. Kilgore’s November 20, 2007 presentation. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Tennessee Valley Authority (Registrant) Date: November 20, 2007/s/Kimberly S. Greene Kimberly S. Greene Chief Financial Officer and Executive Vice President, Financial Services EXHIBIT INDEX This exhibit is furnished pursuant to Item 2.02 hereof and should not be deemed to be filed under the Exchange Act. EXHIBIT NO. DESCRIPTION OF EXHIBIT 99.1 Materials used in Mr. Kilgore’s November 20, 2007 presentation.
